Citation Nr: 0700380	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a fungus infection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for catarrhal 
nasopharyngitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 until 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board first considered this appeal in April 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The December 1948 rating decision denying the claim for 
entitlement to service connection for a fungus infection is 
final.  

2.  The October 1992 rating decision denying the claim for 
entitlement to service connection for catarrhal 
nasopharyngitis is final.  

3.  The evidence associated with the claims file subsequent 
to the December 1948 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
fungus infection and does not raise a reasonable possibility 
of substantiating the claim.

4.  The evidence associated with the claims file subsequent 
to the October 1992 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
catarrhal nasopharyngitis and does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  Evidence received since the final December 1948 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a fungus infection is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2006).

2.  Evidence received since the final October 1992 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for catarrhal 
nasopharyngitis is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran is seeks service connection for a fungus 
infection and catarrhal nasopharyngitis.  A claim for service 
connection for an a fungus infection was previously 
considered and denied by the RO in rating decisions dated in 
March 1948 and December 1948.  The veteran did not appeal the 
decisions and as such, the December 1948 decision represents 
a final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1103.  A claim for catarrhal nasopharyngitis was 
previously considered and denied by the RO in rating decision 
dated in October 1992.  The veteran filed a timely Notice of 
Disagreement but did not perfect his appeal.  As such, the 
October 1992 decision represents a final decision.  
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  This notification obligation was 
accomplished by way of a letter from the Appeals Management 
Center to the veteran dated in May 2006.   

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At the time of the December 1948 rating decision that denied 
service connection for a fungus infection, the evidence of 
record consisted of service medical records, VA outpatient 
treatment records, statements from private physicians and lay 
statements.  Subsequently, private medical records and VA 
outpatient treatment records have been associated with the 
claims file.  The evidence submitted subsequent to the 
December 1948 rating decision is new, in that it was not 
previously of record.  However, the newly submitted evidence 
is not material.  

Initially, the claim for a fungus infection was denied in the 
March 1948 rating decision as there was no evidence of any 
infection during service.  Rating decisions dated in March 
1948 and December 1948 confirmed the denial.  In December 
1948, the veteran was specifically advised to try to obtain 
sworn statements from fellow service members describing the 
veteran's skin condition, the dates of the condition, and how 
they observed the condition.  Although the evidence submitted 
since the final December 1948 decision demonstrates treatment 
and diagnoses of dermatitis, none of the records provides 
evidence suggesting the presence of a fungus infection during 
service or relating the current dermatitis to service.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  

Thus, the additional evidence received since the December 
1948 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a fungal infection is not reopened.

At that time of the October 1992 rating decision that denied 
service connection for catarrhal nasopharyngitis the evidence 
of record consisted of service medical records, VA outpatient 
treatment records, private treatment records, and a lay 
statement.  Subsequently, private medical records and VA 
outpatient treatment records have been associated with the 
claims file.  The evidence submitted subsequent to the 
October 1992 rating decision is new, in that it was not 
previously of record.  However, the newly submitted evidence 
is not material.  

The claim for catarrhal nasopharyngitis was initially denied 
in October 1992 because there was no evidence of a chronic 
residual disability that was related to the acute episode 
during service.  The evidence submitted subsequent to the 
October 1992 rating decision illustrates treatment and 
diagnoses of several upper respiratory infections, including 
pharyngitis.  However, none of these records relates the 
current condition to catarrhal nasopharyngitis noted in 
service, and they are therefore not material.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). 

The additional evidence received since the October 1992 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for catarrhal nasopharyngitis is not reopened.


Summary

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which the claims may be reopened and service 
connection may be granted.  The Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a fungal infection is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for catarrhal nasopharyngitis is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


